COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-052-CR



        

MICHAEL RAY WEST         					     		APPELLANT



V.



THE STATE OF TEXAS	STATE

----------

FROM THE 355
TH
 
DISTRICT COURT OF HOOD COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

The State has filed a motion to dismiss the appeal of Appellant Michael Ray West because Appellant escaped from custody pending this appeal and has not, within ten days after escaping, voluntarily returned to lawful custody within the state of Texas.  The State’s motion complies with rule 42.4 of the rules of appellate procedure and is accompanied by an affidavit of an employee of the Parker County Sheriff’s Department which recites the pertinent facts.  
See
 
Tex. R.
 
App
. P. 42.4.  

No decision of this court having been delivered before we received this motion, we grant the State’s motion and dismiss this appeal. 
See id.;
 
Tex. R. App. P.
 43.2(f).



PER CURIAM

PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: September 4, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.